I am happy, Sir, to express to you the warm congratulations of the Ivory Coast delegation upon your election to the presidency of the General Assembly at its twenty-seventh session.
82.	At the same time I take great pleasure in expressing our gratitude to the outgoing President, Mr. Adam Malik, who presided with the authority and competence we all recognize here over the deliberations of the previous session of the General Assembly.
83.	I should also like to take this opportunity to repeat to Mr. Kurt Waldheim our warm congratulations on his appointment to the post of Secretary-General of the United Nations. I should like to assure him that in the performance of his important and delicate task he can always count on the support and understanding of the Government of the Ivory Coast.
84.	The last eight months have been marked by intensive activity in the most widely varied fields. If we cannot but deplore the absence of positive results, both in terms of development and in peace in regions of conflict, we are obliged to recognize, however, that a new wind has been blowing on the international political scene.
85.	The journeys of President Nixon to the People's Republic of China, of President Bhutto to Simla, of Japanese Prime Minister Tanaka to Peking and of Chancellor Brandt to Moscow and East Germany are the most marked features of the change which has occurred in international relations. Similarly, the ratification of the Soviet-German and Polish-German agreements, the moves towards rapprochement between the two Koreas and the striking manifestation of reconciliation and solidarity which marked the ninth session of the Assembly of Heads of State and Government of the OAU in Rabat, show that a climate of international detente is reigning.
86.	This climate of detente, which our Secretary-General quite rightly has described as "a historical development of the highest importance" [A/8701/Add.l, p. 1], has been made possible because responsible men, like President Nixon and President Bhutto, Chancellor Brandt and distinguished Heads of State of Africa and Asia, have chosen, without inhibition, to have recourse to dialog in order to resolve delicate situations which seemed insoluble. The results achieved demonstrate once again that the policy of dialog, which engenders tolerance and understanding- understanding which facilitates coexistence, the last stage of the process of exchange which is a true golden rule for a world which wishes to survive-remains the most effective, the most humane and the most reasonable method of resolving differences.
87.	In his message to the nation on 7 August last, the Head of State of the Ivory Coast, President Felix Houphouet-Boigny, stated:
"One of these hopes and you are aware, my dear friends, how much I cherish it-is that of seeing dialog, something which the Ivory Coast has always indefatigably championed, becoming finally the uncontested and general rule in our world, so that in order to prevent and to resolve conflicts of all kinds, hate, fanaticism and blind violence can give way to a spirit of co-operation which would be sincere and very widely shared."
But Heaven knows the extent to which fanaticism and violence have given us, and alas are still giving us, distressing examples of their pernicious effects.
88.	On the world chess-board the Middle East has become an important piece in the fluctuating, equivocal and doubtful policy' of the Member States, in particular the great Powers. The extremes of yesterday no longer exist, but the situation remains dangerous and explosive. For more than 20 years, at each of our sessions, the parties to this conflict have been vetting and scrutinizing our slightest gestures and every word we utter. Our Assembly is finally awake to the mass of innocent deaths resulting from acts of violence and repression, which are tragic episodes in a strategic war which reminds us if there is any need of this-of the existence and the persistence of a kind of slow-motion war. Our reaction is then to vote for one more resolution, with the easy conscience of a good craftsman doing a good job. But the reality is painful; it is no piece of fiction. We are plunged into a tragic atmosphere resulting from a refusal to undertake dialog. And thus the time has come when the disappearance of hope leaves us nothing more than shattered dreams and impotent resentments. Yes, indeed, the time has come when men, feeling themselves abandoned, isolated, betrayed and hunted, have no further recourse but irrational violence.
89.	We must recognize that in this tragedy the conduct of the United Nations has been far from being exemplary. Now, things happen quickly and politics tolerates only success. Are we to continue to display such an extreme of impotence? We do not think so. We believe that we must seek to determine the causes of our failure in order to bear them in mind when advocating more realistic approaches to the problems of this region, whose essential elements are the occupied territories, the refugees and the state of belligerence. Solutions are possible if we make up our minds to rid ourselves of our prejudices, if we bridle our passions and if we place above our own interests those of the peoples concerned. The memorandum of the 10 African statesmen,  prepared to contribute to the solution of the problem and based upon the principles I have just mentioned, has been totally disregarded, and we can only regret this.
90.	We are particularly saddened by this tragic situation. We think that peace is possible by a recourse to dialog.
Since 1963 the Ivory Coast has been advocating this in the Special Political Committee. My country believes that this earth, where man has given his life for other men, his brothers, is not doomed to hatred, war and carnage, but that, on the contrary, its destiny is to become a place of reconciliation, peace, love and fraternity.
91.	Security Council resolution 309 (1972), charged the Secretary-General with a mission to contact with South Africa. This contact, the dialog for which the Ivory Coast cherishes a veritable passion through loyalty to the cause of its struggling brothers of southern Africa, which it knows to be just, constitutes a new approach in the search for a solution to the problem of Namibia.
92.	The success of this undertaking, which would finally afford us a glimpse of the dawning of an era of fraternity and understanding among black and white Africans, depends upon the abandonment of the idea of the partition of Namibia into small nations, which simply should be thought of as one of the minor and outmoded stratagems of the colonial power of yesterday.
93.	The mission of the Secretary-General constitutes, in this context, the test of the goodwill of the Government of South Africa. We therefore await with interest the report of the Secretary-General, and we presume that the South African Government is undoubtedly aware of the grave consequences of a failure of this mission. For our part, let us display the greatest goodwill. Let us be patient, let us exhaust all the possibilities offered by this approach before any rupture takes place. What is at stake for Africa is of the most vital importance.
94.	In southern Africa the situation therefore remains extremely disturbing. The majority of the people of Zimbabwe has rejected the Douglas-Home/Ian Smith agreement of November 1971,  and hence no progress has been achieved. The illegal regime profited from an easing of sanctions and noted with satisfaction the official lifting of the embargo on certain strategic supplies. Here again we are faced with a situation which is only too familiar, that of the ineffectiveness of sanctions, which are never applied because they are thwarted by the narrow, selfish interests of States.
95.	At the meetings of the Security Council in Addis Ababa the African group insisted that the administering Power should convene a constitutional conference to lay the bases for a settlement of the situation and a transfer of power to the majority.
96.	We consider that, after the veto "cast by the United Kingdom at the Security Council's 1666th meeting, the General Assembly should deal with this item at this session and exert pressure upon that Government to take the measures necessary to remedy the illegal and dangerous situation prevailing in the Territory bearing in mind the wishes of the vast majority of the people of Zimbabwe.
97.	As for the African Territories under Portuguese domination, their destinies are dear. The colonial war being waged against them is only a distressing phase. The Portuguese army is fighting the inevitable. Those Territories will be independent. It is simply a matter of the inexorable course of history and the unshakable and invincible will of their peoples, a will manifested in the actions of the nationalists.
98.	In order to preserve its African image, like other former colonial Powers Portugal has no alternative but a fruitful dialog with the nationalists. If it refuses and persists in propagating the fiction of "Portuguese overseas provinces", it will know the solitude of those who sow death and then undergo irreparable disaster on our continent.
99.	We have asserted from this very rostrum that Portugal's future in Africa is tied to its recognition of the right of all Africans to independence. The problem is simple and has one solution the independence of these Territories in friendship with the former colonial Power. If it rejects that, it thus rejects any prospect of having any future in Africa.
100.	The Ivory Coast's policy is to contribute to creating an atmosphere that would make it possible for the administering Power to get a better insight into the realities of today's Africa, an Africa aspiring to its own identity.
101.	In Viet-Nam, the situation seems to be frozen. Men, women and children by the thousands are falling victims to the principles of those who are supposed to guide their destinies. The main victims are the masses of the dead, the wounded, the mutilated, and the families in mourning. The principal victors are the armaments industries of the various countries supplying arms. The halting of hostilities and subsequent self-determination and neutrality seem to be the necessary pre-conditions for a final settlement of the VietNamese situation if we want to end the terrifying spectacle of dual intransigence causing so much havoc in the Far East.
102.	It is because we believe in the virtues of dialog in settling problems and the most difficult of situations that we hope positive results will be forthcoming from the secret conversations now going on simultaneously with the interminable Paris conference.
103.	Ten years have elapsed since the first Conference of the Committee on Disarmament. One meeting after another is held, and the examination of the budgets devoted to arms unfortunately indicates that the target of general and complete disarmament belongs only to the very distant future.
104.	However, partial progress has been achieved in this last decade, and it should be credited to our Organization. This initial progress can open up prospects of fruitful debate which will make it possible to reach general agreements within the framework of a world conference on disarmament. We consider these agreements to be indispensable if we want once and for all to banish the specter of war and give human beings enough time to devote themselves to the magnificent task of human solidarity.
105.	The first United Nations Development Decade is dead. The Second United Nations Development Decade, hardly born, is already in its death throes. We prepared for the great conference in Santiago, Chile.  We took an active part in it, and our final disappointment was commensurate with the hopes we had cherished for it, hopes so cruelly dashed.
106.	The gap between the rich and the poor is growing endlessly. "Assistance", this formula associating the words "give" and "receive", has been substituted for the genuine co-operation that should have been established between nations. This assistance is inadequate, and the rich countries providing it cannot increase it because of opposition from their own citizens. Indeed, the taxpayers involved are less and less willing to have their precious money, as they see it, going to fill the coffers of States they cannot even find on the map of the world. But we, the poor nations, know that our salvation lies, not in the policy of the outstretched hand, which is repugnant to our dignity, but in just and equitable remuneration for our primary commodities, the fruit of our own labors.
107.	Meeting here are the rich and poor countries constituting the United Nations. We have a more accurate view of matters. We are not unaware that primary commodities, be they mineral or agricultural, are the" principal and sometimes the only resources of developing countries and that a decline in terms of trade is inevitably to the detriment of those commodities.
108.	The loss sustained by the countries of the third world has been estimated at $1,300 million annually for the period 1965-1967. Today, in spite of UNCTAD that figure amounts to between $3,000 million and $4,000 million.
109.	The import taxes levied by industrialized countries on primary commodities coming from developing countries contribute-sometimes substantially-to the budgetary resources of the rich countries. It is quite clear that the countries that profit so much from international trade are hardly likely to question existing machinery.
110.	When, in August 1971, a crisis broke out in the international monetary system, the problem of the development of the poor countries became a secondary matter. The rich countries, and in particular the countries of the Organization for Economic Co-operation and Development, found it too easy to conclude that they were the only countries concerned in the crisis and did not even think about its grave repercussions for the countries of the third world. Nor do they think about them now.
111.	That was noted with some bitterness by the Secretary-General of UNCTAD, who on 23 December 1971 stated:
.. development of the 'third world' [has become relegated] to that of being a casual by-product of output and demand in the industrialized countries."
112.	Meeting in Santiago, Chile, in the spring of this year, the third session of UNCTAD did nothing to repudiate that assertion. In analyzing the disappointing conclusions of that session, President Houphouet-Boigny quite rightly wondered:
"Who would dare to express satisfaction at the results of the third United Nations Conference on Trade and Development, which has once again seen the expression of the impotence of the poor and the lack of conscience of the rich. As for the most essential problem, that of primary commodities, it was in fact not really faced and was subsumed in the recommendations to the World Bank, which, we fear, in this matter as indeed in others, will simply be added to the interminable list of wishes which are as pious as they are innumerable."
113.	I shall conclude by stating that it was most illusory to expect any results from that session: in fact, the intransigence and insensitivity of the affluent countries are equaled only by the arrogance of their wealth in the face of the demoralizing impotence of the poor countries.
114.	That is the situation at a time when our Organization wants to achieve the objectives of the Second Development Decade.
115.	However, the financial resources made available up to now to the third world by the rich countries represent only half of what had been provided for, while at the same time the servicing of the debt of the poor countries has increased more than twice as fast as the export resources which were to finance that servicing. This tragic situation has led distinguished economists to raise objectively a question which should be of concern to us, "Who is helping whom? "
116.	However, and without any real reason, we are searching the dark skies for some chances of success for this Decade. Those chances might be transformed into reality if the affluent countries were willing courageously and honestly to reflect in actions their goodwill that is to say, if they were to set in motion a policy of co-operation on a world scale which would permit, inter alia, the stabilization of commodity prices and the development and universalization of a system of preferences without reciprocity or discrimination, to abolish in their own countries restrictions on manufactured articles exported from developing countries, and gradually to transform the codes which at present govern shipping.
117.	But those chances would become certainties if the poor countries, heeding the logic of facts, were finally to realize the imperatives of the situation, which make it necessary for them to put an end to their sterile competition and try to form themselves into groups of primary commodity producing countries in order to acquire the weight and the necessary influence and importance to discuss the points at issue on an equal footing with the consumer countries.
118.	Our countries were not born to independence in order to die of it. Our countries were able to put up a magnificent fight for political independence, and surely they can do so in the struggle for their economic well-being. They do possess resources of energy, courage and determination, which can work miracles when put to the test.
119.	Only progress based on the efforts on the part of all, rich and poor, will give to all the peoples of the world reason to believe in peace and in the reality of a better life on our human planet.
120.	As for the problem of the environment, the philosophy of the Ivory Coast in this regard is that of most developing countries. We therefore give priority to development rather than to the protection of the environment as the rich countries conceive of it. In Stockholm,  in the name of ecology, we were shown a picture of the future which would not be so splendid: pollution. But what pollution is there that is more dangerous, more destructive of civilization, than that of poverty, misery, disease, lack of hygiene and ignorance? However, those are so many scourges, and men of goodwill in their altruistic campaigns are meeting with refusals on the part of the affluent countries to do anything-about the cycles of production and well-being, for the benefit of everyone. For us, indeed, an improvement in our standard of living is inherent in human nature and its measurable reality remains our principal target; The Government of the Republic of the Ivory Coast thinks that a more profound knowledge of the environment should in fact be a concern of life and that the environment should be dealt with in the light of its human goals and targets. That is why we should not, in our view, contemplate this matter only from its biological, technological or scientific standpoint. We should study it as the problem of life, embracing all of life's aspects, political, cultural, economic, social. In this way we should have a clear and global insight into the ecological and social imbalance, a source of inequity, alienation and anti-social conduct.
121.	Our Organization has the essential task of bringing about peace, and the health of the world. The international relaxation of tension which has now been observed should not lead to. a relaxation of vigilance. We fear that the position adopted by certain States in the budgetary area will lead to new difficulties, and may cause a new financial crisis, such as we have already witnessed, with the risk of paralyzing once again the functioning of the United Nations.
122.	In spite of the criticisms which various people may have had and may still have with regard to the functioning of our Organization we are all aware that it does have the extraordinary merit of existing. Its importance in the solution of social, cultural and economic problems existing in the world should not be underestimated. Its shortcomings are essentially political.
123.	The Organization still remains the best long-term chance which the international community has to ensure its survival and justice and progress, with the effective participation of all nations. It remains noble in its task of active solidarity and generous in the granting of its aid and it would stand to gain a great deal by remaining pure in its political activities.
124.	Before leaving this rostrum I should like to assert once again the attachment of the Republic of the Ivory
Coast to the United Nations, to its Charter and its principles, and also the absolute belief that we in the Ivory Coast have in its future, because whatever the multiplicity of our convictions there remains one cause to be defended: peace.
